Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United States, viz.: Defendant-appellant argued that the failure to disclose the identity of the informant and the denial of an in camera hearing to determine if the informant possessed evidence which would exculpate defendant violated his rights under the United States Constitution. Defendant-appellant also argued that he was deprived of the effective assistance of counsel which violated a substantial right under the United States Constitution. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 36 NY2d 660.]